Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of U.S. Patent Application Pub. No.; US 2012/0283907 A1 to Lee (hereafter “LEE ‘907 publication”). 

    PNG
    media_image1.png
    643
    516
    media_image1.png
    Greyscale


Lee discloses “1. A steering control apparatus that is capable of switching steering control between manual steering control to make a driver operate a steering mechanism and automatic steering control to operate the steering mechanism automatically by a motor, the steering control apparatus comprising: ; (see paragraph 34 to 38)
a processor programed to:
acquire a target traveling route; ,  (see paragraph 33-40 where the cameras 12 can detect a lane marking and GPS or map and a radar device or a LIDAR device to determine where the lanes and obstacles are located and then to change a route of the vehicle)
calculate a command steering angle that eliminates a difference between a real traveling route of a vehicle and the target traveling route; (see FIG. 4B where the lane centering automatic step 110 is provided and then a desired path is made and then the steering is adjusted until the vehicle in the lane and centered in the lane in blocks 120-160) (see FIG. 4B where the lane centering automatic step 110 is provided and then a desired path is made and then the steering is adjusted until the vehicle in the lane and centered in the lane in blocks 120-160)
    PNG
    media_image2.png
    401
    624
    media_image2.png
    Greyscale


the primary reference is silent but ‘907 publication teaches “…calculate an original value of the command steering angle that makes the real traveling route converge with the target traveling route using a constant response; (see figure 2 where the vehicle state is estimated in block 210 and a lane marking is detected in block 206 and where a predicted path generation is provided and a lane change is desired and input in blocks 214-208); 
    PNG
    media_image3.png
    267
    624
    media_image3.png
    Greyscale


calculate a recalculated value of the command steering angle that changes gradually from a real steering angle after switching to the automatic steering control to the original value of the command steering angle based on …and (11) the original value of the command steering angle; and(See FIG. 4 where a predicted path is determined in block 406 and a desired path 404 is provided; see FIG. 5 where the driver provides a request for automatic lane centering in block 506; and a path generation is provided in block 514 and a prediction is made 516 and a differential braking for a lane control 528 and the vehicle is provided along the desired path 404; see paragraph 54-60) It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the LEE ‘907 publication since the LEE ‘907 publication teaches that a lane centering can be engaged by the driver in block 507.  Then a path of the vehicle can be generated and a number of lane markings can be detected.  A lane change can also be provided in block 212.  Then a differential braking controller and steering control can provide a supervisory control along the new path of the vehicle to change a lane.  A yaw of the vehicle can be determined and control so the vehicle can smoothly and gradually change the lanes.  See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.

Lee is silent but Gupta teaches “… (1) a steering angle at a time the automatic steering control is started (see FIG. 2 and paragraph 30-44 where a boundary 202 is detected and a lane centerline 208 is shown and an optimized steering trajectory is made in block 210 using a iterative approach in paragraph 54 and claims 1-8) (see FIG. 2 and paragraph 30-44 where a boundary 202 is detected and a lane centerline 208 is shown and an optimized steering trajectory is made in block 210 using a iterative approach in paragraph 54 and claims 1-8)
perform command steering angle tracking control to drive the motor so that the real steering angle tracks the command steering angle during the automatic steering mode, (see paragraph 34-36 and claim 1-8)the command steering angle tracking control being performed with the recalculated value of the command steering angle until the recalculated value of the command steering angle converges with the original value of the command steering angle. ”. (see paragraph 34-36 and claim  6-13 )    

 It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Gupta publication since the Gupta publication teaches that a number of hard and a number of soft constraints can be provided as objectives to move the trajectory from the current position to the final trajectory position in an iterative manner.  This can provide a smooth and optimized transition from the current position for a smooth adjustment of the vehicle in a strategically optimized manner based on the curvature. See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.
          First of all a calculation and then a second recalculation is a mere duplication of parts and has no patentable significance absent unexpected results.  The applicant has shown no unexpected results.  See MPEP sec. 2144.04 that recites duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
          Since there is no new and unexpected result and merely tracking a path is well known in the art using a steering angle this has not patentable significance and is not a patentable limitation. 
Second the claimed limitation recites an intended use or that the steering angle is used in a tracking control.  See MPEP 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
The claims recite an intended use and this is an apparatus claim and thus using is not material to the structure. 
  Third, Gupta teaches a recalculation in that it teaches an iterative approach.  Iterations are defined as “a repetition of a mathematical or computational procedure applied to the result of a previous application, typically as a means of obtaining successively closer approximations to the solution of a problem”.  See paragraph 54. Therefore, the applicant is incorrect as the reference does show a “recalculation” or a first iteration is a first calculation and a second iteration is a second calculation and then a third to achieve an optimized trajectory to the lane centerline 208 from the boundary 202 that is detected.  See paragraph 30-37 and FIG. 2. A vehicle trajectory is made and then a number of constraints are placed on the trajectory and then an optimized trajectory in an iterative manner is made based on the constraints. See claims 1-9. 
Iteration and recalculation are equivalent terms. 
Gupta teaches a smooth adjustment of the vehicle in an optimized manner. 
On pages 2-3, the applicant argues that Lee does not disclose the recalculation step however, the office is using Gupta.  Therefore it is improper to argue the references individually.  The office did not say this was disclosed in Lee in fact the office said Lee was silent as to this feature. 
On page 2, the applicant states that no reference in the prior art discloses a “command steering value”.  This is respectfully false and it very well known in the art.  Gupta teaches an iterative approach to move the trajectory via a steering angle to the lane centerline from the boundary.  The vehicle is steered using this value which is from a processor.  It is not understood as a commanded steering value is very well known. 
The applicant states at page 3, point II that Gupta does not disclose based on a steering angle at a time of starting the automatic steering control and the commanded steering angle. 
However, Lee teaches this feature. See FIG. 4b where a lane centering is made until the vehicle is centered along the trajectory. See paragraph 66, 70-71. Therefore it is improper to argue the references individually.  
At point III the claim does not recite that the original angle is achieved.  
The applicant is arguing limitations which are not claimed. 
If the applicant believes that this is a patentable feature they should amend and add this phrase. 
On page 4, Gupta teaches where a deviation degree is equal to a threshold.  Gupta uses soft and hard constraints to formulate the optimized trajectory 210.  When the desired path extends outside of one or more of the constraints, iterative optimization may be used to bring the desired path closer to a location within the constraints. Iterative optimization may be accomplished by shaping the trajectory within the constraints. The trajectory shaping is achieved by changing the initial condition and the final condition.  Using offset functions and an efficient numerical algorithm, it can be determined when the constraints are crossed. Offset functions g(x) of the desired path may be constructed using the constraints: which signifies the offset of the desired trajectory from the left lane boundary; and which signifies the offset of the desired trajectory from the right lane boundary. When the desired path is determined to exist at a location within the constraints, then the incremental optimization ends. See paragraph 30-37
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0368936 to Kojima that was filed in 2016 (hereinafter “Kojima”). 

Lee is silent but Kojima teaches “…2. The steering control apparatus according to claim 1, wherein the processor is further programed to:
determine whether a deviation degree of a current traveling route of the vehicle with respect to the target traveling route is greater than or equal to a predetermined upper limit in
response to a request to switch the steering control from the manual steering control to the automatic steering control; and (see blocks 4 where the wakefulness of the driver, the fatigue level and the nervousness level and attention level of the driver is taken as blocks 41-44)
cancel the switching to the automatic steering control and continue the manual steering control in response to determining the deviation degree is greater than or equal to the predetermined upper limit. ” (See from element 3 and 4 then an autonomous driving cancellation unit 84 and where the manual mode is taken in blocks 85 in FIG. 1 and 8; see paragraphs 65-74 and 123-134).
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Kojima publication since the Kojima publication teaches that a driver can be monitored.  Then a driver can be understood to be ready to take over the mode of driving or alternatively if the driver is not paying attention and is not capable of taking control of the vehicle. Then a transfer between the modes can be cancelled.  This provides that a user may keep the control of the vehicle in the autonomous mode if the user cannot take control successfully and avoid the driver being thrown into an autonomous mode too soon which can be dangerous. See paragraphs 123-134 of Kojima.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of United States Patent Application Pub. No.: US 2010/0106356 A1 to Trepagnier et al. that was filed in 2010. 

Lee is silent but Trepagnier et al. teaches “3. The steering control apparatus according to claim 1, wherein the processor is further programed to calculate the recalculated value of the command steering angle by executing a filtering process or a rate limiter process on a difference between a steering angle before the time of starting the automatic steering control and the original value of the command steering angle. ”.(see FIG. 5a to 5C and paragraph 80 to 97 where the steering is tracked and determined continuously from time 155 to time 255 and a steering angle is measured and tracked and in view of a path and a Y error where the steering angle can increase or decreased in an erroneous manner; see also FIG. 6C and paragraph 104, 112-120, where the filter of the path parameters is made and a velocity plan can be made with the obstacle data and claims 34-38) ;
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Trepagnier et al. publication since the Trepagnier publication teaches that second controller that is a self-contained navigation device controller can monitor the vehicle.  For example, a position signal of the vehicle can be off and the second controller can monitor the error to ensure that the vehicle is operating correctly.  For example, the vehicle if the vehicle has a significant error in some parameters then a speed can be reduced.  Or if the vehicle is going off path, then this error can be minimized.  See paragraphs 104, 112-20 and claim 1-4 and the abstract of Trepagnier.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”). 

Lee is silent but Gupta teaches “…4. The steering control apparatus according to claim 1, wherein the processor is further programed to calculate the recalculated value of the command steering angle so that the real traveling route of the vehicle converges with the target traveling route within a predetermined period of time from the starting time of the automatic steering control, while maintaining a vehicle behavior and a steering behavior within an allowable range. (see paragraph 34-36 and claim  6-13 )  (see paragraph 31-35 and 26, 30) (see paragraph 34-36 and claim 1-8 )”; 
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Gupta publication since the Gupta publication teaches that a number of hard and a number of soft constraints can be provided as objectives to move the trajectory from the current position to the final trajectory position in an iterative manner.  This can provide a smooth and optimized transition from the current position for a smooth adjustment of the vehicle in a strategically optimized manner based on the curvature. See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of Japanese Patent Application Pub. No.: JP 2007-62654 to Sonoda that published on 2007 (hereinafter “Sonoda”). 


Lee is silent but Sonoda teaches “5. The steering control apparatus according to claim 1, wherein the processor is further programed to adjust a gain of the command steering angle tracking control so as to raise trackability of the real steering angle with respect to the recalculated value of the command steering angle, when the recalculated value of the command steering angle is calculated. ”. (See abstract where the front and the steering wheel steering angle is tracked and a gain of the tracking property is increased to provide a stabilized vehicle behavior);
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Sonoda since Sonoda teaches that an increase of the tracking property of the vehicle is increased to ensure proper stabilization of the vehicle behavior as more tracking results in a increased focus as to the front and rear wheel steering to observer an improper yaw rate that can be unsafe and needs to be alleviated.  See abstract of Sonoda.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of Japanese Patent Application Pub. No.: JP 2007-145227 to Chumusamutt et al. that published on 6-14-2007 (hereinafter “Chumusamutt”). 
Lee is silent but Chumusamutt et al.  teaches “6. The steering control apparatus according to claim 1, wherein the processor is further programed to stop an update of an integral value included in an integral term of the command steering angle tracking control or reset the integral value, when the recalculated value of the command steering angle used in the command steering angle tracking control is calculated. ”.(See abstract that recites an electronic control unit (30) calculates the integral value based on offset amount of the vehicle from a predefined position on a running path, and calculates the steering output for controlling a steering mechanism based on the integral value and the offset amount. When the curve radius of the road, taken by a charge coupled device camera (20), exceeds a given radius, and the electronic control unit determines that the vehicle is at the exit of a curve path, and that the vehicle advance and steering control directions match based on the integral value, the unit resets the integral value. )
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Chumusamutt since Chumusamutt teaches that an offset from a path can be determined and an integral mathematical value taken from the offset amount.  When the vehicle is at an end of a path as the steering angle exceeds a predetermined radius, then this event will indicate that the vehicle is at the end of the path and the integral value is reset.  This is detected using a camera device.  This provides increased accuracy and avoids confusion and an erroneous offset value when at an exit of a path.  See abstract and FIG. 13-14.
 Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of U.S. Patent Application Pub. No.; US 2012/0283907 A1 to Lee (hereafter “LEE ‘907 publication”). 

    PNG
    media_image1.png
    643
    516
    media_image1.png
    Greyscale

In regard to claim 7 and claim 13, Lee discloses “7. A method for switching steering control between manual steering control to make a driver operate a steering mechanism and automatic steering control to operate the steering mechanism automatically by a motor, the method comprising: (see paragraph 34 to 38)
acquiring a target traveling route;   (see paragraph 33-40 where the cameras 12 can detect a lane marking and GPS or map and a radar device or a LIDAR device to determine where the lanes and obstacles are located and then to change a route of the vehicle)

calculating a command steering angle that eliminates a difference between a real traveling route of a vehicle and the target traveling route; (see FIG. 4B where the lane centering automatic step 110 is provided and then a desired path is made and then the steering is adjusted until the vehicle in the lane and centered in the lane in blocks 120-160) (see FIG. 4B where the lane centering automatic step 110 is provided and then a desired path is made and then the steering is adjusted until the vehicle in the lane and centered in the lane in blocks 120-160)
    PNG
    media_image2.png
    401
    624
    media_image2.png
    Greyscale


Lee the primary reference is silent but ‘907 publication teaches “…calculating an original value of the command steering angle that makes the real traveling route converge with the target traveling route using a constant response; (see figure 2 where the vehicle state is estimated in block 210 and a lane marking is detected in block 206 and where a predicted path generation is provided and a lane change is desired and input in blocks 214-208); 
    PNG
    media_image3.png
    267
    624
    media_image3.png
    Greyscale


calculating a recalculated value of the command steering angle that changes gradually from a real steering angle after switching to the automatic steering control to the original value of the command steering angle based on ….(11) the original value of the command steering angle; and (See FIG. 4 where a predicted path is determined in block 406 and a desired path 404 is provided; see FIG. 5 where the driver provides a request for automatic lane centering in block 506; and a path generation is provided in block 514 and a prediction is made 516 and a differential braking for a lane control 528 and the vehicle is provided along the desired path 404; see paragraph 54-60) It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the LEE ‘907 publication since the LEE ‘907 publication teaches that a lane centering can be engaged by the driver in block 507.  Then a path of the vehicle can be generated and a number of lane markings can be detected.  A lane change can also be provided in block 212.  Then a differential braking controller and steering control can provide a supervisory control along the new path of the vehicle to change a lane.  A yaw of the vehicle can be determined and control so the vehicle can smoothly and gradually change the lanes.  See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.
Lee is silent but Gupta teaches “… (i) a steering angle at a time the automatic steering control is started and(see FIG. 2 and paragraph 30-44 where a boundary 202 is detected and a lane centerline 208 is shown and an optimized steering trajectory is made in block 210 using a iterative approach in paragraph 54 and claims 1-8) (see FIG. 2 and paragraph 30-44 where a boundary 202 is detected and a lane centerline 208 is shown and an optimized steering trajectory is made in block 210 using a iterative approach in paragraph 54 and claims 1-8)

performing command steering angle tracking control to drive the motor so that the real steering angle tracks the command steering angle during the automatic steering mode, the command steering angle tracking control being performed with the recalculated value of the command steering angle until the recalculated value of the command steering angle converges with the original value of the command steering angle. ”. (see paragraph 34-36 and claim  6-13 )    

 It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Gupta publication since the Gupta publication teaches that a number of hard and a number of soft constraints can be provided as objectives to move the trajectory from the current position to the final trajectory position in an iterative manner.  This can provide a smooth and optimized transition from the current position for a smooth adjustment of the vehicle in a strategically optimized manner based on the curvature. See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.
          First of all a calculation and then a second recalculation is a mere duplication of parts and has no patentable significance absent unexpected results.  The applicant has shown no unexpected results.  See MPEP sec. 2144.04 that recites duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in further in view of U.S. Patent Application Pub. No.: US 2017/0368936 to Kojima that was filed in 2016 (hereinafter “Kojima”). 

In regard to claim 8 and claim 14, Lee is silent but Kojima teaches “… 8. The method according to claim 7, further comprising:
determining whether a deviation degree of a current traveling route of the vehicle with respect to the target traveling route is greater than or equal to a predetermined upper limit in response to a request to switch the steering control from the manual steering control to the automatic steering control; and(see blocks 4 where the wakefulness of the driver, the fatigue level and the nervousness level and attention level of the driver is taken as blocks 41-44)
canceling the switching to the automatic steering control and continuing the manual steering control in response to determining the deviation degree is greater than or equal to the predetermined upper limit. ” (See from element 3 and 4 then an autonomous driving cancellation unit 84 and where the manual mode is taken in blocks 85 in FIG. 1 and 8; see paragraphs 65-74 and 123-134).
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Kojima publication since the Kojima publication teaches that a driver can be monitored.  Then a driver can be understood to be ready to take over the mode of driving or alternatively if the driver is not paying attention and is not capable of taking control of the vehicle. Then a transfer between the modes can be cancelled.  This provides that a user may keep the control of the vehicle in the autonomous mode if the user cannot take control successfully and avoid the driver being thrown into an autonomous mode too soon which can be dangerous. See paragraphs 123-134 of Kojima.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of United States Patent Application Pub. No.: US 2010/0106356 A1 to Trepagnier et al. that was filed in 2010. 

In regard to claim 9 and claim 15, Lee is silent but Trepagnier et al. teaches “ 9. The method according to claim 7, further comprising:
 
calculating the recalculated value of the command steering angle by executing a filtering process or a rate limiter process on a difference between a steering angle before the time of starting the automatic steering control and the original value of the command steering angle. ”.(see FIG. 5a to 5C and paragraph 80 to 97 where the steering is tracked and determined continuously from time 155 to time 255 and a steering angle is measured and tracked and in view of a path and a Y error where the steering angle can increase or decreased in an erroneous manner; see also FIG. 6C and paragraph 104, 112-120, where the filter of the path parameters is made and a velocity plan can be made with the obstacle data and claims 34-38) ;
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Trepagnier et al. publication since the Trepagnier publication teaches that second controller that is a self-contained navigation device controller can monitor the vehicle.  For example, a position signal of the vehicle can be off and the second controller can monitor the error to ensure that the vehicle is operating correctly.  For example, the vehicle if the vehicle has a significant error in some parameters then a speed can be reduced.  Or if the vehicle is going off path, then this error can be minimized.  See paragraphs 104, 112-20 and claim 1-4 and the abstract of Trepagnier.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”). 

In regard to claim 10 and claim 16, Lee is silent but Gupta teaches “… 10. The method according to claim 7, further comprising:
calculating the recalculated value of the command steering angle so that the real traveling route of the vehicle converges with the target traveling route within a predetermined period of time from the starting time of the automatic steering control, while maintaining a vehicle behavior and a steering behavior within an allowable range. (see paragraph 34-36 and claim  6-13 )  (see paragraph 31-35 and 26, 30) (see paragraph 34-36 and claim 1-8 )”; 
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Gupta publication since the Gupta publication teaches that a number of hard and a number of soft constraints can be provided as objectives to move the trajectory from the current position to the final trajectory position in an iterative manner.  This can provide a smooth and optimized transition from the current position for a smooth adjustment of the vehicle in a strategically optimized manner based on the curvature. See paragraphs 34-40 and claims 1-12 and summary of the invention of Gupta.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of Japanese Patent Application Pub. No.: JP 2007-62654 to Sonoda that published on 2007 (hereinafter “Sonoda”). 

In regard to claim 11 and claim 17, Lee is silent but Sonoda teaches “ 11. The method according to claim 7, further comprising:
adjusting a gain of the command steering angle tracking control so as to raise trackability of the real steering angle with respect to the recalculated value of the command steering angle, when the recalculated value of the command steering angle is calculated. ”. (See abstract where the front and the steering wheel steering angle is tracked and a gain of the tracking property is increased to provide a stabilized vehicle behavior);
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Sonoda since Sonoda teaches that an increase of the tracking property of the vehicle is increased to ensure proper stabilization of the vehicle behavior as more tracking results in a increased focus as to the front and rear wheel steering to observer an improper yaw rate that can be unsafe and needs to be alleviated.  See abstract of Sonoda.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2012/0283911 A1 to Lee et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2018/0196436 A1 to Gupta that was filed on 1-10-17 (hereinafter “Gupta”) and in view of Japanese Patent Application Pub. No.: JP 2007-145227 to Chumusamutt et al. that published on 6-14-2007 (hereinafter “Chumusamutt”). 
In regard to claim 12 and claim 18, Lee is silent but Chumusamutt et al.  teaches “12. The method according to claim 7, further comprising:
stopping an update of an integral value included in an integral term of the command steering angle tracking control or reset the integral value, when the recalculated value of the command steering angle used in the command steering angle tracking control is calculated. ”.(See abstract that recites an electronic control unit (30) calculates the integral value based on offset amount of the vehicle from a predefined position on a running path, and calculates the steering output for controlling a steering mechanism based on the integral value and the offset amount. When the curve radius of the road, taken by a charge coupled device camera (20), exceeds a given radius, and the electronic control unit determines that the vehicle is at the exit of a curve path, and that the vehicle advance and steering control directions match based on the integral value, the unit resets the integral value. )
It would have been obvious for one of ordinary skill in the art before the time of the effective disclosure was made to combine the disclosure of Lee with the teachings of the Chumusamutt since Chumusamutt teaches that an offset from a path can be determined and an integral mathematical value taken from the offset amount.  When the vehicle is at an end of a path as the steering angle exceeds a predetermined radius, then this event will indicate that the vehicle is at the end of the path and the integral value is reset.  This is detected using a camera device.  This provides increased accuracy and avoids confusion and an erroneous offset value when at an exit of a path.  See abstract and FIG. 13-14.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668